                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HONG KONG UCLOUDLINK                              Case No. 18-cv-05031-EMC
                                         NETWORK TECHNOLOGY LIMITED, et
                                   8     al.,
                                                                                           ORDER GRANTING PLAINTIFFS’
                                   9                   Plaintiffs,                         MOTION TO DISMISS FIFTH AND
                                                                                           SIXTH COUNTERCLAIMS
                                  10             v.
                                                                                           Docket No. 55
                                  11     SIMO HOLDINGS INC., et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Currently pending before the Court is uCloudlink’s motion to dismiss the fifth and sixth
                                  16   counterclaims filed by SIMO/Skyroam. The Court held a hearing on the motion on April 18,
                                  17   2019. This order memorializes the Court’s rulings at the hearing and provides additional analysis
                                  18   as necessary.
                                  19          The counterclaims at issue related to trade secret misappropriation. According to
                                  20   SIMO/Skyroam, Wang Bin is not the only one to have engaged in trade secret misappropriation;
                                  21   uCloudlink is also a misappropriator. SIMO/Skyroam offers two theories in support of the
                                  22   counterclaims that uCloudlink misappropriated trade secrets:
                                  23          (1) Before uCloudlink was formed, Wang Bin worked with uCloudlink Hong Kong’s CEO
                                  24              (Gao Wen) and other uCloudlink founders at Huawei. They entered into a conspiracy,
                                  25              agreeing that Wang Bin would seek employment with Skyroam while the others would
                                  26              form uCloudlink as a competitor. Wang Bin would learn Skyroam’s trade secrets and
                                  27              then leave, bringing the trade secrets to uCloudlink.
                                  28          (2) Alternatively, even if there were no conspiracy, uCloudlink knew or should have
                                   1               known that Wang Bin had misappropriated Skyroam trade secrets after he was deposed

                                   2               in November 2018 in the New York patent infringement case. However, even after

                                   3               learning such, uCloudlink continued to sell its products, which embody the Bin Patents.

                                   4               The Bin Patents use Skyroam trade secrets.

                                   5          As an initial matter, the Court rejects SIMO/Skyroam’s contention that the motion to

                                   6   dismiss should be denied because the Court previously gave SIMO/Skyroam leave to add trade

                                   7   secret misappropriation counterclaims to the case. When the Court gave SIMO/Skyroam leave to

                                   8   amend, it simply indicated that there was no indication that the counterclaims would be futile.

                                   9   The Court did not bar uCloudlink from challenging the adequacy of the claims under a 12(b)(6)

                                  10   standard.

                                  11          As to the SIMO/Skyroam’s first misappropriation theory – i.e., that there was a conspiracy

                                  12   –there are insufficient allegations to support a claim for relief. First, SIMO/Skyroam have largely
Northern District of California
 United States District Court




                                  13   lumped together the two uCloudlink entities – i.e., uCloudlink Hong Kong and uCloudlink

                                  14   America. SIMO and Skyroam need to have allegations specific to each counterdefendant.

                                  15   Second, aside from the lumping problem, SIMO/Skyroam have made allegations suggesting that a

                                  16   conspiracy was possible, but plausibility is required, not just possibility. See Ashcroft v. Iqbal,

                                  17   556 U.S. 662, 678 (2009) (“Where a complaint pleads facts that are ‘merely consistent with’ a

                                  18   defendant’s liability, it ‘stops short of the line between possibility and plausibility “of entitlement

                                  19   to relief.”’”). For example, just because Gao Wen was named as a co-inventor along with Wang

                                  20   Bin on a Bin Patent does not make it plausible that he agreed years in advance that Wang Bin

                                  21   would get a job with Skyroam and then steal its trade secrets for Gao Wen’s benefit.

                                  22          With respect to the second misappropriation theory, the Court notes that it is predicated on

                                  23   the assumption that, initially, Wang Bin was the only wrongdoer – i.e., he took the trade secrets

                                  24   unbeknownst to uCloudlink and uCloudlink used the trade secrets without knowing that they

                                  25   belonged to SIMO and Skyroam. Under this theory, uCloudlink also became a wrongdoer once it

                                  26   learned of Wang Bin’s misappropriation (i.e., when Wang Bin gave his deposition) and yet still

                                  27   continued to manufacture and sell its products which use the Bin Patents which, in turn, use the

                                  28   trade secrets. But, if that is the situation, then – as uCloudlink contends – the Bin Patents
                                                                                          2
                                   1   published the trade secrets and, upon publication, any trade secret status was lost prior to the time

                                   2   of Wang Bin’s deposition; thus, uCloudlink could not be a wrongdoer because, by the time it got

                                   3   involved, there was no trade secret. See, e.g., Cal. Civ. Code § 3426.1(d) (defining a trade secret

                                   4   as information that “[d]erives independent economic value . . . from not being generally known to

                                   5   the public or to other persons who can obtain economic from its disclosure or use; and . . . [i]s the

                                   6   subject of efforts that are reasonable under the circumstances to maintain its secrecy”) (emphasis

                                   7   added); see also 1 Milgrim on Trade Secrets § 1.05 (stating that, “[u]pon information’s becoming

                                   8   publicly disclosed or readily available it prospectively loses its character as a trade secret”). See,

                                   9   e.g., Forcier v. Microsoft Corp., 123 F. Supp. 2d 520 (N.D. Cal. 2000) (Armstrong, J.) (holding

                                  10   that certain trade secrets belonging to plaintiff were no longer secret because another party had

                                  11   published them in patent applications, approximately a year before the defendant acquired the

                                  12   technology from that party; “the element of secrecy was gone by the time that Microsoft acquired
Northern District of California
 United States District Court




                                  13   the information”).

                                  14          The Court acknowledges that, arguably, there is some element of unfairness to

                                  15   SIMO/Skyroam here: why should SIMO/Skyroam have the trade secret status taken away because

                                  16   a perpetrator stole and then published it? But this second theory of misappropriation is directed

                                  17   not at Wang Bin, the perpetrator, but at uCloudlink. SIMO/Skyroam are not precluded from

                                  18   pursuing relief against Wang Bin for his publication of the trade secrets in the first instance. The

                                  19   case cited by SIMO/Skyroam at the hearing, Underwater Storage, Inc. v. United States Rubber

                                  20   Co., 371 F.2d 950, (D.C. Cir. 1966), is not to the contrary. There, the D.C. Circuit stated that,

                                  21   “[o]nce the secret is out, the rest of the world may well have a right to copy it at well; but this

                                  22   should not protect the misappropriator or his privies.” Id. at 955 (emphasis added). Under the

                                  23   second misappropriation theory here, uCloudlink was not one of Wang Bin’s privies because

                                  24   under the second theory, it had no material relationship with Wang Bin. As to Wang Bin, at the

                                  25   time of his theft and publication, uCloudlink stood in the same position as a member of the public.

                                  26          Accordingly, the Court GRANTS the motion to dismiss the fifth and sixth counterclaims.

                                  27   However, SIMO/Skyroam has leave to amend the two counterclaims. To the extent

                                  28   SIMO/Skyroam has indicated that it may make additional amendments (e.g., adding allegations to
                                                                                          3
                                   1   support inequitable conduct or adding new counterdefendants), the parties should meet and confer,

                                   2   see Fed. R. Civ. P. 15(a)(2) (providing that, where there is no longer a right to amend as a matter

                                   3   of course, a party may amend “only with the opposing party’s written consent or the court’s

                                   4   leave”), and, if no agreement is reached, then the parties should agree upon a reasonable briefing

                                   5   and hearing schedule on a motion for leave to amend.

                                   6          This order disposes of Docket No. 55.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: April 22, 2019

                                  11

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                        EDWARD M. CHEN
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
